I concur in paragraphs *Page 194 
one, two, three and four of the syllabus, and in the judgment.
To find no theft here requires that there be attributed to the wrongdoer a constant bona fides attached to his statement of intention to take the car only for the purpose of taking his companions home, and then to return it. Within a very few minutes he acted contrary to, and in violation of that expressed intention. These actions on his part would seem to speak louder than words, stripping his remarks and conduct of their bona fides
and justifying the conclusion that he had given expression only to a pretended purpose in order to more easily obtain the wrongful possession and consummate the taking away. Such actions would seem to fit within the common-law definition of larceny or theft and to justify the finding of the court below which should, therefore, be affirmed.